IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA
EASTERN DIV'[SION (WATERLOO)

UNITED STATES OF AMERICA, )
Plaintiff, §

v. y g Civil No. 18-cv-02018-LRR
ESTATE OF JERRY W. TINKEY, ET AL., §
Defendants. §
ORDER

Upon motion of Plaintiff, United States of America, for an Order approving
and confirming the report of the United States Marshal on the sale of the foreclosed
property herein, and the Court having examined the report of the Marshal and
being fully advised, enters the following order:

IT IS HEREBY ORDERED that the report of the sale, and the sale, be and
the same hereby are in all respects approved and confirmed

IT IS HEREBY ORDERED that the execution by the United States Marshal
of the Marshal’s Certificate of Purchase issued to Cadog Management Group, LLC,
pursuant to the sale be and the same is approved, and the Marshal or his successor
in office shall execute to Cadog Management Group, LLC, its successors or
assignees a good and sufficient Deed of Conveyance to the foreclosed property, there
being no right of redemption.

IT IS HEREBY ORDERED that the United States Marshal’s Certiflcate of

Purchase now presented to the Court from Kenneth J. Runde, United States

Marshal, is approved and the filing of' the copy of` the certificate with the Clerk of

this Court is hereby confirmed.
\‘“`/f MMM
Dated this day of , 2018.

®MW

LINDA . READE '
JUDG , UNITED sTATEs DlsTRIcT coURT
NORTHERN DISTRICT oF IOWA

